       Case 5:21-cr-50014-TLB Document 22                                     Filed 05/06/21 Page 1 of 2 PageID #: 65




\( 1 •IR (Re, 11/11) Appearance Bond



                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                Western District of Arkansas

                    United States of America                             )
                               V.                                        )
                     Joshua James Duggar                                         Case No. 5:21-cr-50014-001
                                                                         )
                                                                         )
                               Defendam                                  )

                                                          APPEARANCE BOND

                                                          Defendant's Agreement
I.         _         Joshua James _!)u[gar__ __ _ _ rdefe,tdant). agree to follow every order ofthis court. or any
court that considers this case, and I further agree that this bond may be forfeited ifl fail:
             ( X )       to appear for court proceedings:
             ( X )       if con,icted, to surrender to serve a sentence that the court may impose; or
             ( X )       to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                                Type of Bond
( X ) ( l ) This is a personal recognizance bond.

(     ) (2) This is an unsecured bond of$

      ) (3) This is a secured bond of$                                                 , secured by:

               } (a)$                                 , in cash deposited with the court.

        (      ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                  (describe tht cash or other property, including claims on it - such as a lien, mortgage, or loon- and attach proof of
                  ownership and ,·al11eJ:



                   If this bond is secured by real property, documents to protect the secured interest may be filed ofrecord.

         (        (c) a bail bond with a solvent surety /attach a coP)· ofthe bail bond. or d£scribe it and identify the surety):




                                                    Forfeiture or Release of the Bond

Forfeiture q(the Bond. This appearance bond may be forfeited ifthe defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, Including the
security for the bond. if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
           Case 5:21-cr-50014-TLB Document 22                                         Filed 05/06/21 Page 2 of 2 PageID #: 66




AO 98, Re, 12/11) Appearance l:lond



Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges.. or (2) the defendant reports to
serve a sentence.

                                                                              Declarations

1   J rn..:rJ/11/   of the   Proper(l". I, the defendant - and each surety-declare under penalty of perjury that:
             (I)         all owners of the property securing this appearance bond are included on the bond;
             (2)         the property is not subject to claims, except as described above; and
             (3)         I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
                         while this appearance bond is in effect.
Acceptance. I, the defendant-and each surety- have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond.



I. the defendant-and each surety-declare under penalty ofperjwy that this info                       ation is true. (See :!8 U.S.C. § 1746.)


Date: May 6, 2021



                      Surel)· property mrner-prinJcd name                                    Surety praperty owner - signature and date


                                                                                   -------- ------------- -
                      Sure/}· property o,r11er-printed name                               y  Sllt"et property owner- sig,lature and date


                                              US DJSTRJCl' COURT
                    Sure"·.., propem·. ,°;u•11e.,...,_._
                                          WDa
                                                     -...rt'DV1'\JSTDARKANS�                 Sllt"etyproperty m,·ncr - signatur, and date
                                                               FILE


                                                   MAY - 6 2021
                                                                CLERK  COlRT
                                          DOUGLAS F. YOUNG, Cleik
                                           By                  ,_<bk �

                                                                                              �c�


                                                                                                               �tt
                                                              l;    ••   ·•
                                                    .. #,'\        ' �   •.
                                                      t �\ �
Approved.

Date:           5/&l�oaJ
                                                                                                          . 1dge s sig,1a1t1re
